The opinion of the court was delivered by
Spencer, J.
Plaintiff in these two suits (consolidated in this court by consent) sets out its rights and privileges, and enumerates the fines and forfeitures consequent upon their violation. It then charges, in the first named case, that John Larrieux, for the reasons stated, owes it $1509 30, for which judgment is asked. And, coupled with this demand, an injunction was asked, and obtained,'restraining him from doing cer*741tain acts alleged to be in violation of its exclusive privileges. In second named suit the allegations are similar, with prayer for a judgment for $750, and injunction for like purpose.
In both eases the defendants filed motions to set aside the injunctions, on the ground that similar injunctions were then pending between the same parties in the third district court, and that this proceeding in the fifth district court was in violation of act 86 of 1870, regulating jurisdiction in such cases. Larrieux prayed in his motion for $250 special damages against plaintiff and surety, on the injunction bond, and “ legal damages ” not stated. Gisch & Kernel’ prayed in their motion to dissolve for $250 special damages, and $600 legal damages against plaintiff and its surety.
These motions were tried, and sustained “in so far as to dissolve the injunction herein issued, with costs.”
The defendants appealed, and claim that the court should have ■ awarded them damages, on sustaining their motions and dissolving the injunctions, of which damages they claim to have made proof.
We think the court did not orr, as it is well settled that on trial of motions to dissolve injunctions not issued against money judgments, damages are not to be allowed. The sureties are not parties in such cases. The party is left to his recourse on the bond. 3 A. 476, and cases there cited; 28 A. 859; 29 A. 630 — 634. The dissolution of the injunctions in these cases did not terminate the suits. Plaintiff’s demands to recover $1509 30 in the one case, and $750 in the other, were not dismissed, and were still pending. Defendants’ demands for damages were reconventional demands, to be tried, if permissible or not objected to, with the principal demand. The general rule certainly is that demands in compensation and reconvention can not be tried separately from the suits in which they are pleaded. If defendants are embraced within any exception to this rule, their counsel has not directed our attention to the law establishing it, and it is unknown to us.
It is therefore ordered and decreed that the judgment appoaled from be affirmed, with costs to be paid by appellants.